DETAILED ACTION

Response to Arguments
Applicant’s arguments/amendments, see page 9, filed 04 November 2021, with respect to claims 1 and 9 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-10 and 12-15 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

   Re claim 1, claim line 9:  DELETE the term "until" and INSERT -- unit --.
   
      NOTE:  The above correction appears to be an obvious spelling mistake as the term "unit" was spelled correctly in claim lines 7, 13, and 18.

Allowable Subject Matter
Claims 1-3, 5-10, and 12-15 are allowed.




   Prior art was not relied upon to reject claims 1-3, 5-10, and 12-15 because the prior art of record fails to teach and/or make obvious the following:
      Claims 1-3 and 5-8:  Providing a control method of a chromatographic mass analysis device comprising a control unit for controlling the chromatogram units, the switching unit and the mass analysis unit, wherein the control unit stores parameter sets for varying component elution times, adjusting analysis parameters, and changing component elution times in combination with all of the remaining limitations of the claims.
      Claims 9-10 and 12-15:  Providing a control method of a chromatographic mass analysis device comprising a control unit for controlling the chromatogram units, the switching unit and the mass analysis unit, wherein using the control unit, and storing parameter sets for varying component elution times, adjusting analysis parameters, and changing component elution times using the control unit in combination with all of the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is (571)272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S LARKIN/Primary Examiner, Art Unit 2856